United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1911
Issued: February 3, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 29, 2014 appellant filed a timely appeal of a June 16, 2014 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days elapsed
from the issuance of the most recent merit decision of December 11, 2013, to the filing of this
appeal and pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of this case.2
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant submitted an updated magnetic resonance imaging (MRI) scan of
the lumbar spine.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the June 16, 2014 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On September 5, 2013 appellant, then a 50-year-old distribution window clerk, filed an
occupational disease claim (Form CA-2) alleging aggravation of preexisting neck and back
conditions due to factors of her federal employment, including constant lifting.
In reports dated January 31 through April 11, 2013 Dr. Mohammad Rana, a Boardcertified neurologist, diagnosed moderate multilevel degenerative disc disease of the neck and
spine and indicated that appellant’s pain symptoms got worse at work while lifting and pushing.
On October 19, 2012 Dr. Manish Rai, a Board-certified internist, diagnosed low back
pain without radiculopathy and lumbosacral disc degeneration.
In an October 10, 2013 letter, OWCP notified appellant of the deficiencies of her claim
and afforded her 30 days to submit additional evidence and respond to its inquiries.
Appellant submitted a January 30, 2011 MRI scan of the cervical spine which revealed
moderate multilevel degenerative disc change.
In a November 10, 2011 report, Dr. Brian Block, a Board-certified anesthesiologist and
pain medicine specialist, diagnosed low back pain, leg pain, and neck pain. He opined that
appellant’s cervical pain was “likely from her degenerated discs” and her back pain “could also
be from degenerated or herniated discs.” Dr. Block further indicated that her adhesive capsulitis
was “likely because she ha[d] not moved her arm enough due to the neck pain.”
On October 30, 2013 Dr. Rana indicated that appellant had been under his care since
2009 and had chronic neck, shoulder, and arm pain since December 22, 2010. He reiterated that
appellant had been diagnosed with cervical spine degenerative disc disease on x-rays, later
confirmed on MRI scans, and that her symptoms got worse over a period of time due to lifting,
pulling, and pushing heavy boxes at work. He opined that these work-related exertions on her
spine made her pain symptoms so bad that she had to miss work.
By decision dated December 11, 2013, OWCP denied the claim on the basis that
appellant failed to submit sufficient evidence to establish that a diagnosed medical condition was
causally related to factors of her federal employment.
On April 1, 2014 appellant requested reconsideration and submitted a disc containing
multiple images from an MRI scan of the lumbar spine dated September 26, 2013 and a
questionnaire completed by appellant prior to the study.
By decision dated June 16, 2014, OWCP denied appellant’s request for reconsideration of
the merits finding that she did not submit pertinent new and relevant evidence and did not show
that OWCP erroneously applied or interpreted a point of law not previously considered by
OWCP.
On appeal appellant submitted an updated MRI scan of the lumbar spine and a completed
medical questionnaire.

2

LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to a review of an OWCP decision as
a matter of right; it vests OWCP with discretionary authority to determine whether it will review
an award for or against compensation.3 OWCP, through regulations, has imposed limitations on
the exercise of its discretionary authority under section 8128(a).4
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.5 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.6 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.7
The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record8 and the submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a case.9
ANALYSIS
In support of her April 1, 2014 reconsideration request, appellant submitted a disc
containing multiple images from a September 26, 2013 MRI scan of the lumbar spine and a
questionnaire completed by appellant prior to the study. The Board finds that submission of
these documents did not require reopening appellant’s case for merit review as they do not
contain rationale by a physician relating a diagnosed medical condition to factors of her federal
employment, which was the issue before OWCP.10 Therefore, these documents do not constitute

3

5 U.S.C. § 8101 et seq. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
4

See Annette Louise, 54 ECAB 783, 789-90 (2003).

5

20 C.F.R. § 10.606(b)(3). See A.L., Docket No. 08-1730 (issued March 16, 2009).

6

Id. at § 10.607(a).

7

Id. at § 10.608(b).

8

See A.L., supra note 5. See also Eugene F. Butler, 36 ECAB 393, 398 (1984).

9

Id. See also Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

10

See 5 U.S.C. § 8101(2). Section 8101(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the
scope of their practice as defined by State law.” See also Paul Foster, 56 ECAB 208, 212 n.12 (2004); Joseph N.
Fassi, 42 ECAB 677 (1991); Barbara J. Williams, 40 ECAB 649 (1989).

3

relevant and pertinent new evidence and are not sufficient to require OWCP to reopen the claim
for further consideration of the merits.
Appellant did not submit any evidence to show that OWCP erroneously applied or
interpreted a specific point of law or advanced a relevant legal argument not previously
considered by OWCP, nor did she submit any relevant and pertinent new evidence not
previously considered. On appeal, appellant submitted an updated MRI scan of the lumbar
spine. The Board, however, is precluded from reviewing evidence which was not before OWCP
at the time it issued its final decision.11 Thus, the Board finds that appellant did not meet any of
the necessary requirements and is not entitled to further merit review.12
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the June 16, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 3, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

See supra note 2.

12

See L.H., 59 ECAB 253 (2007).

4

